Per Curiam.
Plaintiff failed to establish any violation of a statutory duty either in the absence of handrails or lack of artificial light. The provision of section 35 of the Tenement House Law relating to banisters was inapplicable as the stairway had a wall on one side and the elevator shaft inclosure on the other. (See Cahill v. Kleinberg, 233 N. Y. 255.) Section 153 of the Building Code of the City of New York does not apply to a tenement house by express provision of section 151 of the same ordinance. The necessity for artificial fight is governed by sections 74 and 76 of the Tenement House Law. Plaintiff submitted no proof to bring herself within section 74, and section 76 only applies to the hours between sunset and sunrise. The present accident happened during the daytime, prior to sunset. Nor do we find any evidence of common-law negligence in the case.
Judgment reversed, with thirty dollars costs, and complaint dismissed on the merits, with costs.
All concur; present, Hammer, Callahan and Shientag, JJ.